393 F.2d 936
James P. VOURAS, Sr., Appellant,v.UNITED STATES of America, Appellee.
No. 23592.
United States Court of Appeals Fifth Circuit.
May 3, 1968.

Charles Tessmer, Frank S. Wright, Dallas, Tex., for appellant.
B. H. Timmins, Jr., Asst. U.S. Atty., Dallas, Tex., for appellee.
Before GEWIN, COLEMAN and GOLDBERG, Circuit Judges.
PER CURIAM:


1
This appeal was submitted to this Court on February 24, 1967.  We withheld decision pending the guidance of the Supreme Court in Marchetti v. United States, 390 U.S. 39, 88 S. Ct. 697, 19 L. Ed. 2d 889 (1968), and Grosso v. United States, 390 U.S. 62, 88 S. Ct. 709, 19 L. Ed. 2d 906 (1968).


2
In the light of these decisions, without the necessity for further discussion, it is clear that the conviction here appealed from must be reversed.


3
Reversed.